Citation Nr: 0313945	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  96-51 357	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a liver disability or 
symptoms (characterized as an abnormal liver), claimed as due 
to undiagnosed illness.  

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from January 1988 
to March 1994, and returned to active duty service in 
February, 1999.  

This matter comes before the Board of Veterans' Appeals from 
an April 1996 rating decision of the Columbia, South Carolina 
RO that denied service connection for a liver disability.  
The veteran filed a notice of disagreement in September 1996.  
The RO issued a statement of the case in October 1996.  A 
statement filed by the veteran was accepted in lieu of a 
substantive appeal in October 1996.  

In August 1998, the veteran failed to report to a hearing 
before a Member of the Board (now, Veterans Law Judge).  

In May 1999, the Board remanded this matter to the RO, along 
with other matters then on appeal.  Although the RO 
subsequently granted the other claims, the RO continued the 
denial of the service connection claim, and forwarded the 
claims file to the Board for further appellate consideration.  
In this regard, the Board notes that in May 2000, the 
veteran's claims file was transferred to the RO in Roanoke, 
Virginia.  The claims file was transferred again in November 
2001, this time to the RO in Baltimore, Maryland.  The 
Baltimore RO last considered this matter in March 2003, at 
which time it issued a supplemental statement of the case 
that continued the denial of the claim.  Prior to the 
transfer of the claims file in May 2000, the South Carolina 
Division of Veterans Affairs represented the veteran.  
However, there is no longer any representative of record.  

The claim for service connection remains on appeal, 
notwithstanding the veteran's return to active duty.  Cf. 
38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. §§ 3.654(a), 
3.700(a)(1)(i) (2002).  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  Despite elevated liver function testing results in March 
1996, later testing indicated that the liver was normal and 
without any associated symptomatology.   




CONCLUSION OF LAW

The criteria for service connection for a liver disability or 
symptoms (characterized as an abnormal liver), claimed as due 
to undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

The April 1996 rating decision, the October 1996 Statement of 
the Case, and the August 2000 supplemental statement of the 
case, the RO advised the veteran and his representative of 
the basic laws and regulations governing his claim for 
service connection for a liver disability and the bases for 
the denial of the claim.  A supplemental statement of the 
case issued in March 2003 advised the veteran of the basic 
laws and regulations governing his claim for service 
connection for a liver disorder claimed as due to an 
undiagnosed illness.  Hence, the Board finds that he has been 
given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of May 2000 and May 2002) have been afforded opportunities to 
submit such information and evidence.  Furthermore, via 
various RO correspondence, to include the May 2000 and May 
2002 letters, which instructed the veteran to provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
outstanding VA treatment records, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  VA outpatient treatment records for 1996 have 
been associated with the claims file, and, as indicated 
above, the RO has sought authorization to obtain any 
outstanding private outpatient treatment records.  In May and 
September 2002, the RO sought to obtain treatment records 
from DeWitt Army Hospital and Walter Reed Army Hospital.  A 
response from DeWitt Army Hospital indicated that no records 
of treatment were available.  Records from Walter Reed Army 
Hospital from May and June 1999 were associated with the 
claims file.  The veteran was afforded a VA general medical 
examination in February 1996.  However, he failed to report 
to VA examinations scheduled in February 1997, August 1997 
and June 2002.  A RO letter in September 2002 advised the 
veteran of the importance of a VA examination and offered him 
an opportunity to request another examination.  The veteran 
did not respond to the RO's letter.  

The Board notes in this regard, that while VA does have a 
duty to assist him in the development of his claim, the duty 
is not limitless.  His cooperation in responding to requests 
for information and reporting for scheduled examinations is 
required.  As the Court has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet.App. 480 (1992).   

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Background

The veteran's service medical records from January 1988 to 
March 1984 are devoid of complaints, findings or treatment 
for a liver disorder.  Service personnel records show that he 
served in Southwest Asia Theatre of Operations from January 
8, 1991 to February 27, 1991.  The report of his separation 
examination of February 1994 did not note any complaints or 
findings pertaining to any liver abnormality.  

The veteran was seen for a VA general medical examination in 
February 1996.  There were no complaints pertaining to the 
digestive system or a liver disorder.  The veteran's abdomen 
was soft and non-tender.  There was no masses, rebound or 
guarding.  There was no pertinent diagnosis pertaining to the 
liver.  

In March 1996, the veteran filed his claim for service 
connection for a liver disorder.  Diagnostic testing during a 
Persian Gulf examination in March 1996 showed elevated liver 
function tests.  

Follow-up testing was performed in October 1996, at which 
time the veteran was afforded an abdominal ultrasound.  
Examination of the liver was unremarkable.  In this regard, 
the liver was normal in size with heterogeneous echogenicity.  
There was no sign of intrahepatic or extrahepactic ductal 
dilation.  No focal masses were identified.  There was normal 
hepatopedal flow within the main portal vein.  

As noted the veteran failed to appear at VA examination 
scheduled in February 1997 and August 1997.  He did report to 
an examination in January 1998.  However, the examination was 
limited to review of his service-connected osteoarthritis of 
the left and right patellofemoral joints and low back strain.  
There were no complaints or findings pertaining to a disorder 
of the liver.  

Finally, treatment records from the Walter Reed Army Hospital 
from May to June 1999 show treatment for an elective 
circumcision but do not show complaints or treatment for any 
liver associated symptoms or disability.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or a combination of illnesses 
manifested by one or more signs or symptoms, which include, 
but are not limited to, fatigue; muscle or joint pain; 
neurological signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system; 
or sleep disturbances.  The chronic disability must have 
become manifest either during active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117.  See also 38 C.F.R. 
§ 3.317(a), (b).

Under the applicable criteria, a Persian Gulf War veteran is 
one who served in active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  

In this case, regardless of whether the veteran's claim is 
considered under the laws an regulations governing direct 
service connection or those specific to Persian Gulf War 
veterans, the claim must be denied in the absence of 
competent evidence establishing current disability, a 
fundamental element of a claim for service connection. 

The veteran's service medical records are entirely devoid of 
any reference to or indication of any liver disability or 
symptoms associated with liver disability.  The basis for the 
veteran's claim appears be the post-service laboratory 
results, in March 1996, that revealed elevated liver function 
testing.  The Board emphasizes, however, that elevated liver 
function testing is only an abnormal laboratory reading.  
Even if such a test is interpreted as indicating a possible 
underlying disease or abnormality, the test result, itself, 
does not constitute a disability.  Moreover, there is no 
medical evidence of any such underlying disability in this 
case.  In fact, the October 1996 sonogram was interpreted to 
show a normal liver, and there is no subsequent pertinent 
medical evidence to establish current liver disability or 
symptoms of liver disability.  As indicated above, while 
scheduled VA examinations to which the veteran failed to 
report may have yielded evidence supportive of the claim, at 
this juncture, the Board has no choice but to rely on the 
medical evidence of record in adjudicating the veteran's 
claim.  See 38 C.F.R. § 3.655 (2002).  As indicated above, 
that evidence simply does not establish the existence of any 
current liver disability or abnormality upon which to 
predicate a grant of service connection.  Moreover, as a 
layperson without medical training and expertise, the veteran 
is not competent to provide probative (persuasive) evidence 
of current disability on the basis of his assertions, alone.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As, in this case, the competent 
evidence does not establish current disability, the Board 
does not reach the question of the source of that disability 
(e.g., whether such disability is due to a known diagnosis or 
to "undiagnosed illness" associated with Persian Gulf War 
service).  

For all the foregoing reasons, the claim for service 
connection for a liver disability or symptoms, claimed as due 
to undiagnosed illness, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the evidence 
neither supports nor is in relative equipoise on the question 
of whether the veteran has any current liver disability or 
symptoms, that doctrine is not applicable to the claim under 
consideration.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for a liver disability or symptoms 
(characterized as an abnormal liver), claimed as due to 
undiagnosed illness, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

